Daly, J.
This judgment must be reversed upon several grounds. 1. The process was by short summons, and there was no proof that the defendants were non-residents. Sperry v. Major, 1 E. D. Smith, 361. 2. There was no proof that the makers of the note were partners. The admission of the defendant Hutchins could not be received to bind the defendant Sawyer; and, beyond his admissions, there was no evidence offered of the making of the note. 3. The note was made payable to the order of the defendant Rowland, and there was no evidence that *126be had endorsed it, or of any title to it in the plaintiff. 4. Starr, the only witness examined in the case by the plaintiffs, testified that the- amount due upon the note was $203.61, and the justice gave judgment for $294.11.
Judgment rev&rsed.